              So Ordered.

Dated: June 23rd, 2020




                                                             NOT FOR PUBLICATION

                       UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF WASHINGTON

     In re:                                    Lead Case No. 19-02949-WLH12

     KEY FARMS, INC.,                          (Substantively Consolidated)

     -and-                                     MEMORANDUM DISPOSITION
                                               REGARDING CRAMDOWN
     ARTHUR & PATRICIA KEY,                    ISSUES

                            Debtors.


          One of the more colorful expressions in the bankruptcy lexicon is
    “cramdown” – a term obviously adopted for its descriptive value and representing
    a mechanism to impose debt restructuring terms on a nonconsensual basis. As the
    term suggests, the cramdown process and ultimate plan treatment are often
    unpleasant for the affected creditors, a result achieved by Congressional design.

          The issue here involves the debtors’ efforts to cramdown their principal
    secured creditor in a chapter 12 plan. The secured creditor contends that the
    proposed plan treatment does not satisfy the statutory requirements for cramdown,
    including because the new interest rate for the restructured indebtedness is too low.
    For the reasons discussed below, the court concludes the plan is generally
    confirmable other than with respect to the proposed cramdown interest rate.

                     BACKGROUND & PROCEDURAL POSTURE

         The debtors in these substantively consolidated chapter 12 cases are Key
    Farms, Inc. and Arthur and Patricia Key. Key Farms is a longstanding family farm
    MEMORANDUM DISPOSITION
    REGARDING CRAMDOWN ISSUES              Page 1

    19-02949-WLH12      Doc 128   Filed 06/23/20    Entered 06/23/20 15:41:19   Pg 1 of 12
operating near Pasco, Washington. The farm produces a variety of apples,
cherries, alfalfa, seed corn, and other crops. Arthur and Patricia Key together own
a 100% interest in Key Farms.

      In mid-2014, Key Farms switched its banking relationship such that
HomeStreet Bank became its primary financial lender. Since then, HomeStreet has
made and modified several loans to Key Farms or to Mr. Key. Most recently,
HomeStreet extended a line of credit to Key Farms that Mr. Key personally
guaranteed and a term loan to Mr. Key that Key Farms guaranteed. HomeStreet
holds first-priority security interests in various real and personal property to secure
repayment of these loans.

       Several unprofitable farming years left Key Farms unable to repay the line
of credit upon maturity. This default triggered corresponding defaults under the
term loan and related guarantees. With no consensual restructuring in sight,
HomeStreet sued the debtors in Franklin County Superior Court, seeking, among
other things, to foreclose on its collateral and to have a receiver appointed. This
state-court litigation precipitated the chapter 12 bankruptcy filings at issue here.

       Under the debtors’ proposed plan, Key Farms will continue farming
operations pursuant to 2020-2024 farming budgets attached to the plan. The plan
generally provides for repayment of all creditors in full. As it relates to
HomeStreet, the plan proposes (i) that HomeStreet will retain its liens and security
interests until repaid; (ii) to aggregate the entirety of HomeStreet’s allowed claim
into a lumped amount, reamortize that amount over twenty years bearing an
interest rate of 4.50% (the prevailing “prime” rate of 3.25% plus 1.25%), and repay
the reamortized amount via twenty annual payments; (iii) to provide some financial
reporting and inspection rights for HomeStreet; and (iv) that HomeStreet will be
entitled to relief from stay after a plan default that is not timely cured.1
HomeStreet opposes confirmation for several reasons.

        The court held a full-day evidentiary hearing at which four witnesses
testified in court and the parties submitted dozens of exhibits. The court then heard
oral argument from counsel for the debtors, HomeStreet, and the chapter 12
trustee. Matters are ready for decision.2

1
    For more detail see ECF No. 82 at § 2.3(c).
2
    This memorandum addresses the parties’ dispute regarding the appropriate cramdown treatment of the
    HomeStreet debt. The court will address all other issues in an oral ruling at a forthcoming telephonic status
    conference.

MEMORANDUM DISPOSITION
REGARDING CRAMDOWN ISSUES                             Page 2

19-02949-WLH12            Doc 128        Filed 06/23/20        Entered 06/23/20 15:41:19                Pg 2 of 12
                                                DISCUSSION

Jurisdiction & Power

       The court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 157(a) &
1334(b) and LCivR 83.5(a) (E.D. Wash.). The parties’ dispute regarding
confirmation of the debtors’ proposed plan is statutorily “core”3 and “the action at
issue stems from the bankruptcy itself.”4 Accordingly, the court may properly
exercise the judicial power necessary to finally decide this dispute.

Cramdown Generally

       Bankruptcy law in the United States has long recognized the need for some
form of nonconsensual debt restructuring. For example, section 43 of the
Bankruptcy Act of 1867, as amended in 1874, permitted debt compositions
whereby the requisite consenting creditors (in both number and claim amount)
could bind dissenters.5 The Bankruptcy Act of 1898 went further and included
several mechanisms that bound dissenting classes of creditors to a plan if that plan
provided fair and equitable treatment of their claims.6 Case law applying these
tools recognized the imperative to ensure that a senior stakeholder receive full
compensation for its superior rights before allowing junior stakeholders to
participate in the post-bankruptcy enterprise. Those same cases decline to require
valuation of the plan’s consideration to the senior creditor with mathematic
certainty.7 Rather, the bankruptcy court must determine based on the totality of the

3
    See 28 U.S.C. § 157(b)(2)(L).
4
    Stern v. Marshall, 564 U.S. 462, 499 (2011).
5
    See, e.g., Act of June 22, 1874, ch. 390 § 17, 18 Stat. 178 (repealed 1878); Wilmot v. Mudge, 103 U.S. (13 Otto)
    217, 219-21 (1881); In re Reiman, 20 F. Cas. 490, 497-98 (S.D.N.Y. 1874).
6
    See, e.g., Great Nat’l Life Ins. Co. v. Pine Gate Assocs. (In re Pine Gate Assocs.), 2 Bankr. Ct. Dec. 1478, 1482
    n.16 (Bankr. N.D. Ga. 1976) (describing “cram down” under Chapters X and XII of the 1898 Act as “a self-
    evident, vivid term of immediate understanding, perhaps requiring no explanation,” one that “creates an instant
    correct connotation of the involuntary administration of bad medicine upon a recalcitrant victim, the secured
    creditor who opposes the effects of the reorganization proceedings in the Bankruptcy Court”).
7
    See Grp. of Institutional Investors v. Chicago, Milwaukee, St. Paul & Pac. R.R. Co., 318 U.S. 523, 565-66
    (1943) (Douglas, J.) (explaining that “[a] requirement that dollar values be placed on what each security holder
    surrenders and on what he receives would create an illusion of certainty where none exists and would place an
    impracticable burden on the whole reorganization process” because the determination of whether fair and
    equitable treatment has been provided “cannot be made by the use of any mathematical formula” but instead
    “rests in the informed judgment of the [courts] on consideration of all relevant facts”); Consolidated Rock
    Prods. Co. v. Du Bois, 312 U.S. 510, 526 (1941) (Douglas, J.) (“The criterion of earning capacity is the
    essential one if the enterprise is to be freed from the heavy hand of past errors, miscalculations or disaster, and
    if the allocation of securities among the various claimants is to be fair and equitable. Since its application


MEMORANDUM DISPOSITION
REGARDING CRAMDOWN ISSUES                               Page 3

19-02949-WLH12             Doc 128        Filed 06/23/20         Entered 06/23/20 15:41:19                Pg 3 of 12
case whether the proposed cramdown treatment is fair and equitable to the affected
creditors.

      The modern Bankruptcy Code codifies cramdown provisions in each chapter
contemplating a bankruptcy plan.8 In a chapter 12 case such as this one, the statute
permits cramdown of a secured creditor if:

         (i)       the plan provides that the holder of such claim retain the lien securing
                   such claim; and

         (ii)      the value, as of the effective date of the plan, of property to be
                   distributed by the trustee or the debtor under the plan on account of
                   such claim is not less than the allowed amount of such claim[.]9

In the context of cash payments to be made in the future, the need to derive a
“value, as of the effective date of the plan” requires discounting to present value.
The statute itself, however, provides no discount rate to use for this exercise.10

Till v. SCS Credit Corporation

       In Till, the Supreme Court considered the proper approach to determine the
discount rate applicable to the cramdown of a secured creditor under a chapter 13
plan. As the Court noted, when a chapter 13 plan proposes to provide a stream of
future payments, “the amount of each installment must be calibrated to ensure that,
over time, the creditor receives disbursements whose total present value equals or
exceeds that of the allowed claim.”11 Accordingly, the Court’s task was to select a
method for determining an interest rate sufficient to meet this requirement. The
Court was presented with four different methods:

     requires a prediction as to what will occur in the future, an estimate, as distinguished from mathematical
     certitude, is all that can be made.” (cleaned up)); Northern Pac. R. Co. v. Boyd, 228 U.S. 482, 508 (1913)
     (articulating initial absolute priority rule as one in which a senior creditor may receive new securities that have
     “equitable terms” and represent “a fair offer” but need not be equivalent to full repayment in cash).
8
     For a contemporaneous account of the cramdown provisions included in the 1978 Bankruptcy Code, see
     generally Kenneth N. Klee, All You Ever Wanted to Know About Cram Down Under the New Bankruptcy Code,
     53 AM. BANKR. L. J. 133 (1979).
9
     11 U.S.C. § 1225(a)(5)(B)(i)-(ii).
10
      See, e.g., Till v. SCS Credit Corp., 541 U.S. 465, 473 (2004) (noting how the Bankruptcy Code itself “provides
     little guidance” about the specific interest rate method “Congress had in mind when it adopted the cramdown
     provision”).
11
     Id. at 469 (footnote omitted).

MEMORANDUM DISPOSITION
REGARDING CRAMDOWN ISSUES                                Page 4

19-02949-WLH12              Doc 128        Filed 06/23/20         Entered 06/23/20 15:41:19                Pg 4 of 12
         (1)      the “formula” approach, in which courts start with a base rate then add
                  an upward adjustment (“generally” in the range of “1% to 3%”) based
                  “on such factors as the circumstances of the estate, the nature of the
                  security, and the duration and feasibility of the reorganization plan”;

         (2)      the “coerced loan” or “forced loan” approach, in which courts
                  “consider evidence about the market for comparable loans to similar
                  (though nonbankrupt) debtors”;

         (3)      the “presumptive contract” approach, in which courts start with the
                  rate in the parties’ pre-bankruptcy contract and allow for potential
                  upward or, more likely, downward adjustments based on facts about
                  the particular debtor and creditor; and

         (4)      the “cost of funds” approach, in which courts look to the particular
                  creditor’s own costs of borrowing to determine what the creditor
                  would need to pay in order to obtain cash equal to 100% of its claim.12

The Court was highly fractured regarding the question presented. Four Justices
concluded that approach (1) should apply; four Justices concluded that approach
(3) should apply; and Justice Thomas alone believed that because “the statute that
Congress enacted does not require a debtor-specific risk adjustment that would put
secured creditors in the same position as if they had made another loan,” it was
appropriate simply to use a risk-free rate with no upward adjustment.13 But
because the formula approach yielded a result not less than the result that would
obtain using the risk-free rate, Justice Thomas concurred in the judgment of the
four-Justice plurality adopting approach (1).

       The Till plurality offered the following key reasons for adopting this
approach. First, “the approach begins by looking to the national prime rate,
reported daily in the press, which reflects the financial market’s estimate of the
amount a commercial bank should charge a creditworthy commercial borrower to
compensate for the opportunity costs of the loan, the risk of inflation, and the
relatively slight risk of default,” thereby providing an objective starting point from
which to make upward adjustments using factors that “fall squarely within the


12
     See id. at 477-80.
13
     See id. at 486-91 (Thomas, J., concurring).


MEMORANDUM DISPOSITION
REGARDING CRAMDOWN ISSUES                          Page 5

19-02949-WLH12             Doc 128        Filed 06/23/20    Entered 06/23/20 15:41:19   Pg 5 of 12
bankruptcy court’s area of expertise.”14 Moreover, the plurality explained that this
“formula approach entails a straightforward, familiar, and objective inquiry, and
minimizes the need for potentially costly additional evidentiary proceedings.”15
Although the approach “begins with a concededly low estimate of the appropriate
interest rate and requires the creditor to present evidence supporting a higher rate,”
such an allocation of proof “places the evidentiary burden on the more
knowledgeable party, thereby facilitating more accurate calculation of the
appropriate interest rate.”16

       This analysis constitutes the most definitive current guidance regarding how
to determine cramdown interest rates in bankruptcy cases; no Supreme Court
opinion has subsequently cited or discussed any aspect of Till.

Application of Till Outside of the Chapter 13 Context

       Due largely to an oft-criticized footnote in the Till plurality opinion,17 it is
unclear whether the Supreme Court intended the formula approach to be used
outside of the chapter 13 context. Thus, for example, several courts of appeals
have concluded that bankruptcy courts in chapter 11 cases should at least consider
evidence about “market” lending considerations and not limit their analysis to the
Till formula.18 This uncertainty does not exist in this circuit, however; an en banc
panel of the Ninth Circuit Court of Appeals made clear that the Till formula
approach also applies in chapter 11 cases.19

      In any event, the uncertainty probably does not arise at all with respect to
chapter 12 cases such as this one, including because the controversial Till footnote
does not address chapter 12 cases, the relevant statutory language in chapter 12
essentially tracks the chapter 13 language,20 chapter 12 is a hybrid form of

14
     See id. at 478-79.
15
     Id. at 479.
16
     Id. at 484-85.
17
     See id. at 477 n.14.
18
     See, e.g., Apollo Global Mgmt., LLC v. BOKF, NA (In re MPM Silicones, L.L.C.), 874 F.3d 787, 798-801 (2d
     Cir. 2017); Wells Fargo Bank N.A. v. Tex. Grand Prairie Hotel Realty, L.L.C. (In re Tex. Grand Prairie Hotel
     Realty, L.L.C.), 710 F.3d 324, 331-37 (5th Cir. 2013).
19
     See First Southern Nat’l Bank v. Sunnyslope Hous. L.P. (In re Sunnyslope Hous. L.P.), 859 F.3d 637, 646 (9th
     Cir. 2017) (en banc), cert. denied, 138 S. Ct. 648 (2018).
20
     See 11 U.S.C. §§ 1225(a)(5)(B)(ii), 1325(a)(5)(B)(ii).


MEMORANDUM DISPOSITION
REGARDING CRAMDOWN ISSUES                              Page 6

19-02949-WLH12              Doc 128       Filed 06/23/20        Entered 06/23/20 15:41:19            Pg 6 of 12
bankruptcy relief that has more structural features in common with chapter 13 than
with chapter 11, and pre-Till circuit precedent endorsed the formula approach in
the chapter 12 context.21

        Considering bankruptcy policy more broadly, the formula approach adopted
in Till furthers important statutory objectives. As the plurality noted, the
Bankruptcy Code does not “require that the cramdown terms make the creditor
subjectively indifferent between present foreclosure and future payment.”22
Indeed, the Till Court expressly rejected interest rate calculation methods that
would “aim[] to make each individual creditor whole rather than to ensure the
debtor’s payments have the required present value.”23 The Supreme Court’s
rejection of a requirement that the secured creditor be made entirely whole
comports with case law and other authorities rejecting the notion that cramdown
treatment must produce a post-confirmation debt that the lender could sell or carry
on its books at par value.24 The resulting risk and uncertainty for the secured
lender fits with the overriding purpose and function of the cramdown provision:


21
     See In re Fowler, 903 F.2d 694, 698-99 (9th Cir. 1990).
22
     Till, 541 U.S. at 476.
23
     Id. at 477.
24
     See, e.g., In re Mirant Corp., 334 B.R. 800, 822, 822 n.71 (Bankr. N.D. Tex. 2005) (commenting how “Till
     makes clear that the market in fact does not properly measure the value of an obligation undertaken in a plan”
     because “the advantages of bankruptcy, such as the requirement of a court determination of feasibility, the
     benefits of court supervision, disclosure requirements and limits on debt are not given sufficient recognition by
     the market” and citing various authorities for the proposition that “[i]t is not appropriate to value securities of a
     reorganized debtor based on what the market would pay”); In re Nite Lite Inns, 17 B.R. 367, 373 (Bankr. S.D.
     Cal. 1982) (rejecting argument that the cramdown interest rate must be set so “the creditor should receive a note
     in an amount which would allow the creditor to walk across the street to the bank and sell the note for the face
     value of their claim”). See also generally In re Penn Cent. Transp. Co., 596 F.2d 1102, 1115-16 (3d Cir. 1979)
     (endorsing conclusion that “evidence of market value should be ignored because the market can be expected
     irrationally to undervalue the securities of a once-distressed company emerging from a lengthy reorganization,”
     at least “when the securities in issue represent equity in, or long term interest bearing obligations of, a
     reorganized debtor,” because the market’s “perception may well be unduly distorted by the recently concluded
     reorganization and the prospect of lean years for the enterprise in the immediate future”). Law review articles
     before 1978 discuss these issues in some detail. See, e.g., Walter J. Blum, Full Priority and Full Compensation
     in Corporate Reorganizations, 25 U. CHI. L. REV. 417, 419-21 (1958) (discussing various reasons why view
     requiring new reorganization securities to be immediately salable for cash had been rejected, including in
     railroad reorganizations involving cramdown treatment administered by the Interstate Commerce Commission);
     Walter J. Blum, The Law and Language of Corporate Reorganization, 17 U. CHI. L. REV. 565, 581-83 (1950)
     (“The worth of the new securities is not to be tested by reference to market quotations because that yardstick is
     patently inconsistent with predicating the plan on reorganization value. Instead their worth presumably is to be
     gauged by assuming that the corporation’s market value has come up to its reorganization value or soon will do
     so. . . . The seniors are supposed to be compensated in full, but only in terms of reorganization currency which
     generally is not immediately convertible into dollars except at large discounts.”).


MEMORANDUM DISPOSITION
REGARDING CRAMDOWN ISSUES                                Page 7

19-02949-WLH12                Doc 128      Filed 06/23/20         Entered 06/23/20 15:41:19                 Pg 7 of 12
providing a threat of an absolute bare-minimum treatment that a debtor can wield
in order to encourage a negotiated, consensual resolution.25

       In sum, precedent and statutory purpose both support using the Till formula
to determine the appropriate interest rate that the debtors’ chapter 12 plan must
provide in order to cramdown HomeStreet. The court thus turns to that analysis.

                                   FINDINGS & CONCLUSIONS

       The analysis regarding whether a bankruptcy plan is fair and equitable,
including whether the proposed cramdown interest rate is appropriate, is ultimately
a factual determination.26 The court has considered the entirety of the record
presented and categorized facts relating to the debtors27 based on whether those
facts support a lower or higher adjustment to the prime rate of interest.

      Factual considerations that weigh in favor of only a modest upward
adjustment include:

              Mr. Key has decades of experience in the farming business and
         substantial familiarity with Key Farms’ real property and operations.

              Key Farms is managed by an experienced, professional, and dedicated
         farm manager, Mr. Todd Carlon. Through Mr. Carlon’s testimony and other
25
     See, e.g., Daniel J. Bussel & Kenneth N. Klee, Recalibrating Consent in Bankruptcy, 83 AM. BANK. L.J. 663,
     695 (2009) (“Cram down is also a perfect example of how, in altering baselines, bankruptcy law generates and
     exploits uncertainty which incentivizes and facilitates renegotiation.”); J. Bradley Johnston, The Bankruptcy
     Bargain, 65 AM. BANK. L.J. 213, 286-87 (1991) (“The specter of cramdown’s valuation uncertainty and adverse
     consequences for equity interest holders and the creditors thus creates a bargaining set and serves as an impetus
     to the parties to avoid possible valuation risks and negotiate a voluntary settlement of debt restructuring issues,
     thereby creating value by concluding a rearrangement of the firm’s obligations.”); Richard F. Broude,
     Cramdown and Chapter 11 of the Bankruptcy Code: The Settlement Imperative, 39 BUS. LAW. 441, 453-54
     (1984) (“The imposition of the fair and equitable standard and a modified version of the absolute priority rule in
     chapter 11 is thus designed to bring the parties to the bargaining table in an attempt to avoid the various risks
     described throughout this article. By compromise and settlement, secured creditors can avoid the risks inherent
     in collateral valuation and a court-imposed interest or discount rate, and unsecured creditors and equity can
     avoid the risk of valuation of the company. If these principles are kept in mind by participants in chapter 11
     cases, then consent is more likely to be the result of most chapter 11 negotiations.”).
26
     See In re Sunnyslope Hous. L.P., 859 F.3d at 646.
27
     The court gives no weight to the testimony of HomeStreet’s employee that the appropriate upward adjustment
     to the prime rate is 2.25%. The employee based this conclusion entirely on the manner in which HomeStreet’s
     banking regulators would require HomeStreet to classify the loan. Any issues arising from the relationship
     between HomeStreet and its regulators have no bearing here. In fact, Till expressly rejects interest rate
     calculation methods that are influenced by “information about the creditor’s costs of overhead, financial
     circumstances, and lending practices.” See 541 U.S. at 477-78.

MEMORANDUM DISPOSITION
REGARDING CRAMDOWN ISSUES                                Page 8

19-02949-WLH12             Doc 128        Filed 06/23/20          Entered 06/23/20 15:41:19               Pg 8 of 12
     evidence presented at the confirmation hearing, the court was impressed by
     Mr. Carlon’s professionalism, detailed and ready knowledge of Key Farms’
     current and historical operations and financial affairs, and commitment to his
     work. It is clear that Mr. Carlon is personally invested in the farm’s success
     even to the extent of making personal sacrifices to assist the enterprise –
     such as voluntarily forgoing compensation during periods of limited cash
     flow.

          The debtors have significant experience using crop insurance
     programs to mitigate losses including the risk of possible crop failure.
     Indeed, Key Farms utilized this insurance to obtain a substantial payment
     within the past year.

          Under the proposed plan, Mr. and Mrs. Key will commit valuable and
     otherwise unencumbered personal assets, including their retirement funds
     and personal home. The benefit to HomeStreet is twofold. First,
     HomeStreet gains the obvious added and significant prospect of repayment
     from these assets versus a standalone Key Farms plan. Second, and possibly
     of greater benefit, risking such assets provides the Keys with a powerful
     source of motivation to ensure the success of Key Farms and avoid a default
     under the plan.

          Mr. Key and Mr. Carlon have in recent years actively managed the
     Key Farms crop mix to reduce plantings of less-profitable or otherwise
     problematic crops and shift to more desirable crops.

           The debtors have demonstrated an ability to manage around cash-flow
     difficulties, including by reducing expenses or delaying expenditures. More
     specifically, Mr. Carlon’s testimony established that Key Farms has been
     able to continue its operations without significant adverse consequences
     despite an approximately six-month delay in the receipt of crop insurance
     proceeds.

          Although there are no formal appraisals or other valuations in the
     record, existing evidence – including relatively detailed testimony by the
     debtors’ representatives at the confirmation hearing and valuation
     information from the bankruptcy schedules – indicates that the post-
     confirmation HomeStreet loan will be meaningfully oversecured.


MEMORANDUM DISPOSITION
REGARDING CRAMDOWN ISSUES             Page 9

19-02949-WLH12    Doc 128   Filed 06/23/20     Entered 06/23/20 15:41:19   Pg 9 of 12
            The farming budgets accompanying the plan appear to be based on
      reasonable assumptions and forecast consistent annual profitability. The
      testimony of both Mr. Key and Mr. Carlon generally supported the integrity
      and reasonableness of these projections. Although HomeStreet’s
      representative questioned some of the assumptions behind the projections,
      the criticism was largely non-specific and based on a general skepticism
      about Key Farms’ ability to perform consistent with its budgets.

      Conversely, factual considerations indicating greater risk and hence
supporting a greater upward adjustment include:

           There is no dispute that Key Farms has a history of operating losses
      spanning the last several years.

            Key Farms is heavily reliant on crop insurance programs and, in some
      years, farming operations may cease without the cash flow provided through
      these programs. Crop insurance programs are at least partially supported
      through a form of federal subsidy, which could be reduced or terminated.

            Farming is an inherently risky business. To some degree, a farm’s
      success always turns on the vagaries of weather and other natural factors,
      local and foreign political and economic policies, dietary trends, competition
      from new versions of old products (such as the recently introduced “Cosmic
      Crisp” apple), global health pandemics, and several other elements.

            Key Farms works a material amount of acreage owned by multiple
      third parties. Although the debtors appear to enjoy a good relationship with
      those parties (as evidenced by the confirmation hearing testimony, including
      Mr. Ransom who expressed a willingness to continue the present
      arrangement with Key Farms even at a financial loss), there are no
      permanent, long-term, formal leases in place. This creates risk that Key
      Farms could lose access to farmland and hence not realize the profit
      projected to result from farming that land.

            It remains to be seen precisely how the COVID-19 situation will
      affect the debtors, including as a result of potential local or national
      economic circumstances, changing health-related regulation, or otherwise.




MEMORANDUM DISPOSITION
REGARDING CRAMDOWN ISSUES             Page 10

19-02949-WLH12    Doc 128   Filed 06/23/20      Entered 06/23/20 15:41:19   Pg 10 of 12
              The duration of the post-confirmation obligation to HomeStreet is
         twenty years – a lengthy period during which many things might happen to
         impair Key Farms’ commercial viability or the value of the debtors’ assets.28
         By way of example, the past twenty years have seen remarkable economic
         and social disruptions resulting from, among other things, the September 11,
         2001 attacks, the 2007-2009 Great Recession, and the current circumstances
         stemming from the COVID-19 situation.

       After carefully weighing and balancing the factors discussed above, the
court concludes that an upward adjustment to the prime interest rate of at least
1.75% is appropriate. Although every case must be evaluated based on its unique
set of facts, several other courts have concluded that a comparable adjustment is
appropriate in cases involving a similar mix of factors.29

28
     HomeStreet contends that a twenty-year term is too lengthy and inappropriately shifts the risk of loss onto
     HomeStreet, thereby preventing the plan from satisfying the fair and equitable requirement. The court
     disagrees. The debtors own substantial tangible and permanent assets, including farmland and the Keys’
     personal home, which will either expressly collateralize or indirectly support repayment of HomeStreet under
     the plan. These are the type of assets that support longer-term borrowing, such as a conventional thirty-year
     home mortgage. The risk placed on HomeStreet over twenty years is not akin to the risk that a party forced to
     make a twenty-year loan to, say, a restaurant or retail business (each of which could see the residual value of the
     entire enterprise dissipate rapidly, thus creating risk of quick and substantial losses for the forced lender) might
     face. As such, the repayment term proposed by the debtors is within the realm of fair and equitable treatment.
     See, e.g., Travelers Ins. Co. v. Bullington, 878 F.2d 354, 356-58 (11th Cir. 1989) (affirming confirmation of
     chapter 12 plan that reamortized debt secured by farmland over thirty years); First Sec. Bank, N.A. v. Francks
     (In re John V. Francks Turkey Co.), 1999 Bankr. LEXIS 893, at *6-7 (B.A.P. 10th Cir. Aug. 2, 1999) (noting
     how “[m]ost courts that have addressed the permissibility of stretching out repayments to secured creditors have
     been lenient in allowing the debtors the maximum time for paying secured creditors” and affirming
     confirmation of chapter 12 plan that reamortized bank loans secured by real estate over twenty-five years); In re
     Prescott, 2011 Bankr. LEXIS 5332, at *6-9 (Bankr. S.D. Ga. Dec. 21, 2011) (approving cramdown loan with
     twenty-five-year term in chapter 12 case when the lender was oversecured via real estate that “traditionally is
     not a depreciating asset” and the lender retained an “ability to request relief should Debtor fail to comply with
     the terms of its confirmed plan”); In re O’Farrell, 74 B.R. 421, 423-24 (Bankr. N.D. Fla. 1987) (finding that
     thirty years was a reasonable duration for a chapter 12 plan’s proposed repayment of debt secured by real
     estate); In re Mulnix, 54 B.R. 481, 484 (Bankr. N.D. Iowa 1985) (“A payout over 20 years is not excessive or
     unreasonable when the collateral is real estate.”).
29
     See, e.g., In re Tex. Grand Prairie Hotel Realty, L.L.C., 710 F.3d at 334-35 (affirming bankruptcy court’s
     adoption of 1.75% adjustment when the debtor was well managed, “the Debtors’ owners were committed to the
     business,” the lender’s “collateral was stable or appreciating, and . . . the Debtors’ proposed cramdown plan
     would be tight but feasible”); In re Tapang, 540 B.R. 701 (Bankr. N.D. Cal. 2015) (adopting 1.75% adjustment
     for twenty-five-year cramdown plan based on debtor’s historical financial performance, relative ability to
     maintain, repair, and improve the property, and projected performance); In re RTJJ, Inc., 2013 Bankr. LEXIS
     481, at *27-29 (Bankr. W.D.N.C. Feb. 6, 2013) (finding a 1.75% adjustment to be reasonable given the nature
     of the collateral, the fact that “[m]anagement is competent, experienced and motivated,” and because the
     bankruptcy filing was not caused by fraud or mismanagement but by various macroeconomic issues); In re
     Prescott, 2011 Bankr. LEXIS 5332, at *3-7 (approving 1.75% adjustment in chapter 12 case in which the lender
     was oversecured, the debtor’s “monthly income fluctuates widely,” the debtor had relied on governmental
     subsidies, and the debtor’s operations depended on weather and economic factors); In re Hudson, 2011 Bankr.
     LEXIS 1010, at *11-22 (Bankr. M.D. Tenn. Mar. 15, 2011) (confirming chapter 12 plan incorporating 1.75%


MEMORANDUM DISPOSITION
REGARDING CRAMDOWN ISSUES                               Page 11

19-02949-WLH12             Doc 128        Filed 06/23/20          Entered 06/23/20 15:41:19               Pg 11 of 12
                                              SUMMATION

       The debtors’ proposed plan is generally confirmable with a single exception:
the proposed 1.25% upward adjustment from the prime rate of interest does not
appropriately reflect the totality of HomeStreet’s risk. Based on the factors already
discussed, the court concludes that an upward adjustment of at least 1.75% is
required for the debtors to cramdown HomeStreet. The court will schedule a
telephonic conference with the parties to discuss how to proceed in light of this
decision.




   adjustment based on value of the debtors’ real estate and reasonable-but-still-uncertain prospects for the
   debtors’ post-confirmation operational success). See also generally In re Country Morning Farms, Inc., 2020
   Bankr. LEXIS 307, at *2-3 (Bankr. E.D. Wash. Feb. 4, 2020) (Corbit, J.) (concluding that a 2.25% adjustment
   was appropriate based on “the record, testimony, applicable caselaw, and risk factors” that included a history of
   problems with management).

MEMORANDUM DISPOSITION
REGARDING CRAMDOWN ISSUES                            Page 12

19-02949-WLH12          Doc 128        Filed 06/23/20          Entered 06/23/20 15:41:19              Pg 12 of 12
